IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 123

                                                               October Term, A.D. 2016

                                                                   December 21, 2016

JENNIFER MARIE REED,

Appellant
(Defendant),

v.                                                 S-16-0183

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional guilty plea to one count of
conspiracy to deliver a controlled substance. Wyo. Stat. Ann. § 35-7-1031(a)(i) and § 35-
7-1042. The district court imposed a sentence of 3 to 6 years. Appellant filed this appeal
to challenge the district court’s July 1, 2016, “Judgment and Sentence.”

[¶2] On October 26, 2016, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). This Court entered an “Order Granting
Motion for Extension of Time to File Pro Se Brief.” This Court ordered that Appellant
“may file with this Court a pro se brief specifying the issues she would like this Court to
consider in this appeal.” This Court also provided notice that, after the time for filing a
pro se brief expired, this Court would “make its ruling on counsel’s motion to withdraw
and, if appropriate, make a final decision on this appeal.” This Court notes that Appellant
filed a letter with this Court. She has not filed a pro se brief or any other pleading in the
time allotted.
[¶3] Now, following a careful review of the record, Appellant’s letter, and the “Anders
brief” submitted by appellate counsel, this Court finds that appellate counsel’s motion to
withdraw should be granted and the district court’s July 1, 2016, “Judgment and
Sentence” should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Jennifer Marie Reed, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s July 1, 2016, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶6]   DATED this 21st day of December, 2016.

                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice